Citation Nr: 9925954
Decision Date: 09/13/99	Archive Date: 12/06/99

DOCKET NO. 95-22 237               DATE SEP 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM).

2. Entitlement to an increased evaluation for bilateral varicose
veins, previously evaluated as 10 percent disabling, and currently
evaluated on the basis of a 20 percent evaluation for varicose
veins of the left leg and a 20 percent evaluation for varicose
veins of the right leg.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from December 1976 to
December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1994 rating determination of the Houston
Department of Veterans Affairs (VA) Regional Office (RO).

In his August 1999 written argument, the veteran's representative
raised the issue of service connection for an arteriovenous
malformation of the right frontal lobe. The Board notes that the RO
previously denied service connection for this disorder in a
November 1982 rating determination. As this matter is not properly
before the Board, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1. There is no competent evidence of a nexus between the veteran's
current DM and service.

2. In a September 1998 rating decision the RO established separate
20 percent evaluations for varicose veins of each leg. The veteran
had previously been in receipt of a combined 10 percent evaluation
for bilateral varicose veins.

3. The veteran, in a November 1998 letter, indicated that he was
satisfied with the evaluation assigned for his bilateral varicose
veins.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for DM is not
well grounded. 38 U.S.C.A. 5107 (West 1991).

2 -

2. The veteran has withdrawn his appeal as to the issue of an
increased evaluation for bilateral varicose veins and the Board
does not have jurisdiction to consider the claim of entitlement to
an increased evaluation for bilateral varicose veins. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 20.101,20.202,20.204 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1131 (West 1991). For
the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(1998). Regulations also provide that service connection may be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998).

Service connection for DM may also be granted if manifested to a
compensable degree within one year after separation from service.
38 U.S.C.A. 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R.
3.307, 3.309 (1998).

- 3 -

The threshold question that must be resolved with regard to a claim
is whether the appellant has presented evidence that the claim is
well grounded. 38 U. S.C.A. 5107(a); Epps v. Gober, 126 F.3d 1464,
1468 (Fed. Cir. 1997). A well-grounded claim is a plausible claim,
meaning a claim that appears to be meritorious on its own or
capable of substantiation. Epps. An allegation of a disorder that
is service connected is not sufficient; the veteran must submit
evidence in support of the claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992). The quality and quantity
of the evidence required to meet this statutory burden depends upon
the issue presented by the claim. Grottveit v. Brown, 5 Vet. App.
91, 92-93 (1993).

In order for a claim for service connection to be well grounded,
there must be a medical diagnosis of a current disability, medical
or in some cases lay evidence of the incurrence or aggravation of
a disease or injury in service, and medical evidence of a nexus
between the in-service disease or injury and the current
disability. Epps, at 1468; Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or to
relate a medical disorder to a specific cause. Therefore, if the
determinant issue is one of medical etiology or a medical
diagnosis, competent medical evidence must be submitted to make the
claim well grounded. See Grottveit, 5 Vet. App. at 93. A lay person
is, however, competent to provide evidence on the occurrence of
observable symptoms during and following service. If the claimed
disability is manifested by observable symptoms, lay evidence of
symptomatology may be adequate to show the nexus between the
current disability and the in-service disease or injury.
Nevertheless, medical evidence is required to show a relationship
between the reported symptomatology and the current disability,
unless the relationship is one to which a lay person's observations
are competent. Savage v. Gober, 10 Vet. App. 488 (1997); see Wade
v. West, 11 Vet. App. 302 (1998).

If the veteran fails to submit evidence showing that his claim is
well grounded, VA is under no duty to assist him in any further
development of the claim. Epps, 1469. VA may, however, dependent on
the facts of the case, have a duty to notify him of

- 4 -

the evidence needed to support his claim. 38 U.S.C.A. 5103; see
also Robinette v. Brown, 8 Vet. App. 69, 79 (1995). The veteran has
not indicated the existence of any evidence that, if obtained,
would make his claim well grounded. VA has no further obligation,
therefore, to notify him of the evidence needed to support his
claim. See Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records demonstrates that
there were no complaints or findings of DM inservice. A March 1979
lab report showed the veteran's urine to be within normal limits.
A March 1980 lab was negative for sugar. At the time of the
veteran's December 1980 service separation examination, urinalysis
was negative for sugar and albumin. There were no reports of
elevated blood sugar.

There were no documented complaints or findings of DM in the years
immediately following service.

Outpatient treatment records received from the veteran's private
physician, G. R., M.D., demonstrate that the veteran was diagnosed
as having uncontrolled DM in September 1986.

At the time of a January 1988 VA examination, the veteran reported
that he had no diabetes in his family. He noted that he had been
informed that his blood sugar was high on one occasion but that he
did not go for a follow-up. Glucose testing was within normal
limits.

Subsequent to this time, the veteran has been diagnosed as having
DM on numerous occasions.

The Board observes that the veteran has argued that he began to
experience symptoms of diabetes mellitus in service and that the
disease was misdiagnosed inservice. He has asserted that his
current DM had its onset inservice or in the one year presumptive
period following service. The veteran has offered no competent
evidence in support of these assertions. As a lay person he would
not be competent

5 -

to diagnose diabetes in service or to attribute inservice symptoms
to diabetes mellitus. Grottveit v. Brown, 5 Vet. App 91 (1993)

There were no complaints or findings of DM inservice or within the
years immediately following service. Accordingly, competent
evidence would be necessary showing a nexus between the currently
diagnosed DM and service. While the Board notes that the veteran is
competent to report the symptoms which he experienced inservice, he
is not medically qualified to express an opinion that any current
DM is related to service. See Grottveit v. Brown. Similarly, he is
competent to report a continuity of symptomatology since service.
Savage. However, a medical opinion would be necessary to link any
current DM with service or to the reported continuity of
symptomatology. See Savage.

As there has been no competent medical evidence submitted linking
any current DM to the veteran's period of service, the claim is not
well grounded and must be denied.

Bilateral Varicose Veins

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 
20.202, 20.204(b). Withdrawal may be made by the appellant or by
his or her authorized representative, except that a representative
may not withdraw a Substantive Appeal filed by the appellant
personally without the express written consent of the appellant. 38
C.F.R. 20.204(c).

A review of the record demonstrates that the RO, in an April 1994
rating determination, denied an evaluation in excess of 10 percent
for bilateral varicose veins. Thereafter, the veteran perfected
this issue for appeal purposes.

6 -

In a September 1998 rating determination, the RO increased the
evaluation for the veteran's varicose veins from a combined 10
percent to 20 percent for each leg. In a November 1998 letter, the
veteran indicated that the September 1998 rating decision satisfied
his appeal on the issue of entitlement to an increased evaluation
for bilateral varicose veins. This statement satisfied the
requirements of 38 C.F.R. 20.204 (1998). Once a claim is withdrawn
it ceases to exist, and adjudication of the claim must cease.
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994); Hanson v. Brown,
9 Vet. App. 29 (1996).

As the veteran withdrew his appeal as to the proper evaluation of
his service connected varicose veins, there remains no matter for
the Board's consideration. Accordingly, the Board must dismiss the
purported appeal. 38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R.
20.200, 20.202, 20.204 (1998).

ORDER

Service connection for DM is denied.

The appeal as to the issue of an increased evaluation for bilateral
varicose veins is dismissed.

Mark D. Hindin 
Member, Board of Veterans' Appeals

7 -



